Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 16
b.	Pending: 1-20
Claims 16-20 are withdrawn from consideration as non-elected invention.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Information Disclosure Statement
The information disclosure statements (IDS) are submitted on 12/2/2019 and 3/14/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to NVM device with temperature sensors, classified in G11C13/004.
II. Claims16-20, drawn to formation of metallization level, classified in H01L45/1253.
Inventions Group I and Group II are directed to related product and process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are distinct as the method of formation can produce different products and the products can be formed in many different formation techniques.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney William Allen on 4/20/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 11-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habib et al. (US 7882455 B2).

Regarding independent claim 1, Habib discloses a structure (Figs. 1-5) comprising: 
a first non-volatile memory element (Fig. 1 shows memory element 101a-d and reference phase change element); 
a second non-volatile memory element (Fig. 1 shows memory element 101a-d and reference phase change element); and 
temperature sensing electronics coupled to the first non-volatile memory element and the second non-volatile memory element ((Figs. 1-4 and col:1; line:40-57 describes Temperature-dependent behavior exhibited by each of the phase change elements individually is compared (e.g., by comparator circuit 150) to a reference 175 (e.g., generated by a discrete reference phase change element (see FIG. 2), generated by another one of the phase change elements (see FIG. 3), or generated by an external reference (see FIG. 4)) in order to profile the temperature gradient across the semiconductor chip 102 (i.e., to read out what the relative or absolute temperature changes are from one element to another)).

Regarding claim 2, Habib discloses all the elements of claim 1 as above and further the first non-volatile memory element and the second non-volatile memory element are resistive memory elements (ABSTRACT discloses that memory elements are phase change elements (PCM), which is resistive).

Regarding claim 7, Habib discloses all the elements of claim 1 as above and further the first non-volatile memory element and the second non-volatile memory element are magnetic tunneling junction memory elements (Fig. 5 and col:9; line:37-52 describes the phase change elements 101a-d can be formed to contain phase change materials. These phase change materials can, for example, comprise chalcogenides or alloys thereof, and perovskites or perovskite-like materials (e.g., colossal magnetoresistance (CMR) materials and high temperature superconductivity (HTSC) materials) or any other suitable material capable of switching between stable states with different resistances, such as an amorphous state or a crystalline state).

Regarding claim 11, Habib discloses all the elements of claim 1 as above and further the first non-volatile memory element and the second non-volatile memory element are phase change memory elements (ABSTRACT discloses that memory elements are phase change elements (PCM)).

Regarding claim 12, Habib discloses all the elements of claim 1 as above and further an interconnect structure including a metal feature in a metallization level, wherein the first non-volatile memory element and the second non-volatile memory element are positioned on the metal feature in the metallization level (col:10; line:30-45 describes that chip is mounted in a single chip package (such as a plastic carrier, with leads that are affixed to a motherboard or other higher level carrier) or in a multi-chip package (such as a ceramic carrier that has either or both surface interconnections or buried interconnections)).

Regarding claim 14, Habib discloses all the elements of claim 1 as above and further a third non-volatile memory element; and a fourth non-volatile memory element, wherein the first non-volatile memory element and the second non-volatile memory element are independently coupled to the temperature sensing electronics (Fig. 1 shows four memory element 101a-d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of Porter (US 8665635).

Regarding claim 3, Habib discloses all the elements of claim 2 as above but does not disclose the first non-volatile memory element has a first electrical resistance, and the second non-volatile memory element has a second electrical resistance that is less than the first electrical resistance.
However, Porter teaches the first non-volatile memory element has a first electrical resistance, and the second non-volatile memory element has a second electrical resistance that is less than the first electrical resistance (Fig. 4D and col:7; line:39-51 describes memory array portion 401 D includes a number of "phase change" memory elements 440D (with corresponding variable resistance characteristics)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to Habib such that the first non-volatile memory element has a first electrical resistance, and the second non-volatile memory element has a second electrical resistance that is less than the first electrical resistance in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 4, Habib discloses all the elements of claim 2 as above and through Porter further the first non-volatile memory element has a first electrical resistance with a first temperature dependence, and the second non-volatile memory element has a second electrical resistance with a second temperature dependence that exhibits a greater variation with increasing temperature than the first temperature dependence (Fig. 4D and col:7; line:39-51 describes memory array portion 401 D includes a number of "phase change" memory elements 440D (with corresponding variable resistance characteristics)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to Habib such that the first non-volatile memory element has a first electrical resistance with a first temperature dependence, and the second non-volatile memory element has a second electrical resistance with a second temperature dependence that exhibits a greater variation with increasing temperature than the first temperature dependence in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 5, Habib discloses all the elements of claim 1 as above and further the first non-volatile memory element and the second non-volatile memory element each have either a low-resistance state or a high-resistance state when programmed (col:6; line:54-67 describes phase change materials can switch between stable states, such as an amorphous state or a crystalline state, depending upon the voltage of current passed through them. In their amorphous states, these resistance switching materials exhibit a higher resistance. In their crystalline states, they exhibit a lower resistance. Thus, electrical impulses can be applied to phase change materials in order to "tune" or "program" them such that they exhibit a desired resistive property), 
Further Porter teaches the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element does not have either the low-resistance state or the high-resistance state (Fig. 4D shows programmable memory elements, So, one cell could be programmed to high-resistance state and the other cell may not be programmed). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to Habib such that the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element does not have either the low-resistance state or the high-resistance state in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 6, Habib discloses all the elements of claim 1 as above and further the first non-volatile memory element and the second non-volatile memory element each have either a low-resistance state or a high-resistance state when programmed (col:6; line:54-67 describes phase change materials can switch between stable states, such as an amorphous state or a crystalline state, depending upon the voltage of current passed through them. In their amorphous states, these resistance switching materials exhibit a higher resistance. In their crystalline states, they exhibit a lower resistance. Thus, electrical impulses can be applied to phase change materials in order to "tune" or "program" them such that they exhibit a desired resistive property), 
Further Porter teaches the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element has the low-resistance state (Fig. 4D shows programmable memory elements, So, one cell could be programmed to high-resistance state and the other cell could be programmed to low-resistance state). 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to Habib such that the first non-volatile memory element has the high-resistance state, and the second non-volatile memory element has the low-resistance state in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Regarding claim 13, Habib discloses all the elements of claim 12 as above and through Porter further a first field-effect transistor including a drain that is coupled to the metal feature (Fig. 5 and col:3; line:23-40 describes that chalcogenide material layer 112 is formed between the resistive electrode 110 and a metal interconnect layer 114. Current passing through the diode 102, through the resistive electrode 110, and to the metal interconnect 114, causes the resistive electrode 110 to generate sufficient heat to change the "phase" of a portion of the chalcogenide 112 from a crystalline "phase" to an amorphous "phase”).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Porter to Habib such that a first field-effect transistor including a drain that is coupled to the metal feature in order to provide a memory array having variable, e.g., programmable, resistance elements, and sensing circuitry as taught by Porter.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of Lang et al. (US 20170256320).

Regarding claim 8, Habib discloses all the elements of claim 2 as above but does not disclose the first non-volatile memory element includes a first fixed layer, a first tunnel barrier layer, and a first free layer arranged in a first layer stack, and the second non-volatile memory element includes a second fixed layer, a second tunnel barrier layer, and a second free layer arranged in a second layer stack. 
However, Lang teaches the first non-volatile memory element includes a first fixed layer, a first tunnel barrier layer, and a first free layer arranged in a first layer stack, and the second non-volatile memory element includes a second fixed layer, a second tunnel barrier layer, and a second free layer arranged in a second layer stack (Fig. 20C and [0264] describes a reference layer 2021, a barrier layer 2022 and a free layer 2023).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lang to Habib such that the first non-volatile memory element includes a first fixed layer, a first tunnel barrier layer, and a first free layer arranged in a first layer stack, and the second non-volatile memory element includes a second fixed layer, a second tunnel barrier layer, and a second free layer arranged in a second layer stack in order to provide with program or erase rate by sensing the resistance of the cell after one or more of the current pulses, and determine a slope of resistance versus pulse number as taught by Lang ([0266]).

Regarding claim 9, Habib and Lang together disclose all the elements of claim 8 as above and through Lang further the first layer stack has a first sidewall defining a first perimeter, the second layer stack has a second sidewall defining a second perimeter, the first perimeter and the second perimeter have equal dimensions in a horizontal plane, and the first layer stack and the second layer stack have equal thicknesses in a direction normal to the horizontal plane (Fig. 6 and Figs. 20C, D shows the prescribed structure).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lang to Habib such that the first layer stack has a first sidewall defining a first perimeter, the second layer stack has a second sidewall defining a second perimeter, the first perimeter and the second perimeter have equal dimensions in a horizontal plane, and the first layer stack and the second layer stack have equal thicknesses in a direction normal to the horizontal plane in order to provide with program or erase rate by sensing the resistance of the cell after one or more of the current pulses, and determine a slope of resistance versus pulse number as taught by Lang ([0266]).

Regarding claim 10, Habib and Lang together disclose all the elements of claim 8 as above and regarding limitation “the first layer stack has a first sidewall defining a first perimeter, the second layer stack has a second sidewall defining a second perimeter, the first perimeter and the second perimeter have unequal dimensions in a horizontal plane, and the first layer stack and the second layer stack have equal thicknesses in a direction normal to the horizontal plane”; it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See for example In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (US 7882455 B2) in view of McCollum et al.  (US 20170179382).

Regarding claim 15, Habib discloses all the elements of claim 14 as above but does not disclose an interconnect structure including a metallization level, the metallization level including a first metal feature and a second metal feature, wherein the first non-volatile memory element and the second non-volatile memory element are disposed on the first metal feature of the metallization level, and the third non- volatile memory element and the fourth non-volatile memory element are disposed on the second metal feature of the metallization level.
However, McCollum teaches an interconnect structure including a metallization level, the metallization level including a first metal feature and a second metal feature, wherein the first non-volatile memory element and the second non-volatile memory element are disposed on the first metal feature of the metallization level, and the third non- volatile memory element and the fourth non-volatile memory element are disposed on the second metal feature of the metallization level (Fig. 2 and [0016]-[0018] describes two metal levels of the interconnect and connection with the ReRAM devices).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of McCollum to Habib such that an interconnect structure including a metallization level, the metallization level including a first metal feature and a second metal feature, wherein the first non-volatile memory element and the second non-volatile memory element are disposed on the first metal feature of the metallization level, and the third non- volatile memory element and the fourth non-volatile memory element are disposed on the second metal feature of the metallization level in order to provide with low leakage resistive random access memory (ReRAM) cells as taught by McCollum ([0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        4/27/2022